DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Comments
Regarding the terms “closed” and “open” in reference to the electrochromic layer while a special definition is not explicitly disclosed in the specification the meaning is clear.  For example, at least paragraphs [0054-55] discuss that “closed” is a state where the electrochromic “is black and the light cannot penetrate and be reflected” and that “open” is a state where the electrochromic “is in a transparent state.”  Therefore, an electrochromic region that is “open” is interpreted as transparent and an electrochromic region that is “closed” is interpreted as opaque and non-reflective. This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Response to Arguments
Applicant’s arguments, see remarks, filed July 12, 2022, with respect to 112(b) rejections have been fully considered and in combination with the amendments are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Regarding the drawings – Applicant argues that figures 5-6 “are simplified pictures for only illustrating the cooperation of the layers 2 and 5” and further notes that the other layers are omitted for simplicity.  The examiner is unpersuaded.  The examiner interprets applicant’s arguments to indicate that figures 5-6 are essentially block diagrams of different states.  The specification, see paragraphs [0021-22 & 0053-55], refers to figures 5-6 “structural schematic views.”  Further, layer 5 is the “metasurface structure.”  The metasurface structure alone does not switch between reflecting and transmitting light.  Insofar as it is understood, the electrowetting structure (100) including the dielectric layer (4), the metasurface structure (5), the hydrophobic layer (6), the hydrophilic layer (7), the hydrophobic region (8), the electrowetting hydrophobic medium (9) and the liquid layer (11) are required for switch between reflecting and transmitting light by application of voltage to the second electrode (11).  Adding the numerical reference number “5” to figures 5-6 only increases confusion, since layer 5 does not, by itself, switch between reflective and transmissive.  Further, since the specification refers to the drawing as “structural schematic views” and because layers are missing it would cause one to question if a different embodiment is being illustrated.  The examiner respectfully suggests labeling the upper layer in figures 5-6 as “100” and changing the specification to indicate that figures 5-6 are simplified pictures illustrating the cooperation of the electrochromic and electrowetting portions in the total reflection state and in the transflective state in paragraphs [0021-22], respectively.  
Regarding applicant’s argument that the 112(a) issues are overcome since:
Applicant now includes a limitation of an electrowetting hydrophobic medium. By using the electrowetting hydrophobic medium to cover/uncover a part of the upper surface of the electrowetting structure/metasurface structure, a part of the electrowetting structure/metasurface structure is controlled to reflect/not to reflect a light.
The examiner is unpersuaded.  The question remains how does one make/use a display panel with a partially close state.  The specification discloses how to make and use closed states (e.g. see figure 1) and open states (e.g. see figure 4).  The specification fails to disclose how to make and use a partially closed state.  Particularly, the “simplified pictures” of figures 5-6 do not teach one of ordinary skill how to make and or operate a device (such as seen in figures 1 & 4) in a partially closed state.  The “simplified pictures” of figures 5-6 make it clear applicant would like this function.  However, it does not make it clear that applicant was in possession of such a device at the time of filing.  

Drawings
The drawings were received on July 12, 2022.  The remarks regarding figures 5-6 indicate that they are “simplified pictures,” which is antithetical to the specification indicating they are “structural schematic views,” as set forth above.  Further, they omit several layers required to achieve the described function, as set forth above.  These drawings are unacceptable.  
The drawings figures 5-6 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.  The layer 2 above sub-pixels “G” and “B” and/or “R” is unlabeled.  The examiner assumes that said unlabeled layer is the electrowetting structure 100.  Further, it is unclear if figures 5-6 are block diagrams showing functions and or if they are structural representations.  Particularly, it is unclear if both columns in figure 5 and the left column in figure 6 are block diagrams representing the function of the structure of figure 1 and the right column of figure 6 is a block diagrams representing the function of the structure of figure 4.  See above for a suggestion to obviate this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not provide enough information to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  As previously discussed there is no written description or figures of how to build or use a display panel with a partially reflective state.  The specification does not disclose, teach or suggest with how one skilled in the art would make or operate such a device (failing Wand’s factor F) and does not provide working examples (failing Wand’s factor G) and considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wand’s Factor H), see MPEP 2164.01(a).  
Claims 1-8 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, there is no hint of any detail in the application as filed that would indicate that applicant had transitioned from a vague, very high level, idea to developing a display panel with a partially reflective state in the application as filed.  Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996).  Given the lack of disclosure and lack of embodiments the examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed inventions, see MPEP 2163.04.  As a point of clarity the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.
Applicant could overcome these 112(a) rejections by rewriting claim 1 for a device with an open/transparent state and a closed/reflection state, see in figures 1 & 4 and paragraph [0015] “The present application provides a display panel and a manufacturing method of the display panel which achieve two kinds of display state such as a reflection state and a transparent state…”  However, any changes to the claim language would now be after final, with prosecution closed, and would require further search and consideration.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 there are not enough elements to achieve switching between states.  This causes the boundaries of the functional language having the electrowetting hydrophobic medium to cover or reveal some or all of the metasurface structure to be unclear.  The claimed states do not follow inherently follow from the structure recited in the claim.  So it is unclear whether the covering/revealing functions require some other structure or is a result of the arrangement of components. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  In this case, to achieve covering/revealing the limitations in claims 2-3 and 7 would indicate to one skilled in the art the elements in the device that would achieve the claimed states. 
Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 7-8 are not rejected under 35 U.S.C. 112(b) as being indefinite, due to their dependency upon claim 1, since claim 7 corrects this the deficiency of claim 1 and claim 8 depends upon claim 7.
Regarding claim 8 the “unfolded state and completely covers the hydrophobic layer and the metasurface structure” has clarity issues.  In light of the specification, see figure 1, it is clear that the “convergence state” is when the electrowetting portion (including the metasurface) is reflective and is referring to the “completely closed” section of claim 1 lines 10-13 and noted in inter alia paragraph [0015].  On the other hand, it is unclear if the “unfolded state” is referring to the “parially closed” section of claim 1 lines 15-21 or if it is introducing a new third “open” functional state.  It is assumed that the “unfolded state” is when the electrowetting portion (including the metasurface) is transmissive as seen in figure 4 and noted in inter alia paragraph [0015].  If applicant were to incorporated the examiner’s suggestions to overcome the 112(a) issues set forth above this issue would also be overcome.  However, any changes to the claim language would now be after final, with prosecution closed, and would require further search and consideration.

Examiner’s Comment
Given the multiple 112 issues set forth above the examiner was unable to apply prior art to the current claim set.  The examiner notes the following closest art, insofar as the application is understood, was made of record in the Office action of April 19, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           August 31, 2022